Citation Nr: 1033039	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for prostate cancer, 
including as a result of exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1964 to November 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for prostate cancer and GERD.  

The issue of service connection for prostate cancer is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's GERD is aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection by aggravation for GERD as secondary to 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Inasmuch as the benefit for service connection for GERD is being 
granted, there is no reason to further discuss how VA fulfilled 
the duties to notify and assist the Veteran with respect to these 
claims.  Accordingly, the Board will address the merits of this 
claim.

Service Connection for GERD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation. 38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, 
but finds the previous version of 38 C.F.R. § 3.310 potentially 
more favorable to the Veteran.  The Veteran filed this claim, 
which included a secondary service connection theory in March 
2005.  

The Board has reviewed all the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in detail, 
every piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim. 

The Veteran contends that his GERD is proximately due to, or the 
result of, his service-connected PTSD.  Service connection is in 
effect for PTSD, rated 70 percent, and hypertension, rated 10 
percent.  The Veteran has submitted several medical opinions that 
are in support of this contention, which must be weighed against 
medical opinions by VA physicians, one in response to a specific 
request made by the undersigned to the Director of the Veterans 
Health Administration, that do not support the establishment of 
service connection.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  
While the Board may not ignore a medical opinion, it is certainly 
free to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

Review of outpatient treatment records shows that the Veteran has 
been assessed as having GERD since at least June 2000, although 
there is evidence in the claims file that he had a past history 
of peptic ulcer disease during the mid-1980s.  In a report of 
private treatment, dated in March 2005, the Veteran's private 
physician noted that the Veteran had "recently developed 
gastrointestinal GERD."  After reporting the Veteran's PTSD, he 
went on to opine that "Stress is a large factor in his 
illness/stress i.e. acid reflux."  

VA examinations were conducted by two separate physicians in May 
2005.  Although requested, neither rendered an opinion regarding 
whether the Veteran's GERD was due to or aggravated by his 
service-connected PTSD.  In March 2006, another VA physician 
reviewed the Veteran's medical records, including the May 2005 
examination reports.  After reviewing the case, this examiner 
rendered an opinion that the Veteran's GERD was not related to 
PTSD.  The examiner went on to state that the Veteran needed to 
lose weight and change his dietary habits.  

In a December 2008 statement, the same private physician who 
addressed the Veteran's GERD in March 2005 opined that the 
Veteran's GERD was aggravated by PTSD.  He opined that the 
Veteran had diverticulosis, hemorrhoids, stomach, irritable bowel 
syndrome, and gastrointestinal disorders, all of which were 
aggravated by chronic PTSD, including that these disorders were 
worsened during recent years because of PTSD.  

In April 2010, the undersigned submitted a request for medical 
opinion by the Veteran's Health Administration regarding whether 
the Veteran's GERD was caused or aggravated by PTSD.  In a 
response, a VA specialist in gastroenterology stated that, based 
on his review of the available clinical information and current 
medical understanding regarding factors that directly cause or 
influence GERD, it was not likely (probability less than 50%) 
that this Veteran's PTSD is causing or aggravating his GERD.  

In support of the Veteran's claim, three private physicians have 
submitted statements dated in July 2010.  The first, a specialist 
in internal medicine, opined that the Veteran had significant 
PTSD and that anxiety associated with this could be contributing 
to his GERD, with, perhaps a 50/50 chance that the GERD had been 
exacerbated, though not necessary caused, by the PTSD.  

The second private medical opinion, from a specialist in 
psychiatry, indicated that there is a direct and common link 
between PTSD and GERD.  It was noted that an abstract of the 
American College of Gastroenterology found that patients with 
GERD had higher rates of mental health disorders, with PTSD rated 
as being the highest.  The opinion was based on new emerging 
literature, knowledge of the physiologic symptoms of anxiety, and 
the treatment of patients with PTSD.  The opinion concluded with 
the statement that it was very likely that the Veteran's PTSD 
(probability greater than 50%) is exacerbating his GERD.  

The third private medical opinion, from a specialist in 
gastroenterology, noted the Veteran's treatment for PTSD and 
opined that the anxiety associated with this disability caused 
the Veteran's significant GERD.  The gastroenterology specialist 
indicated that the extent of this aggravation could not be 
ascertained, but it was probably a 50/50 chance that the GERD had 
been exacerbated by the PTSD, though not caused by PTSD.  

In this case, the Board finds that the weight of the competent 
medical opinions is in relative equipoise on the question of a 
nexus between PTSD and GERD.  As indicated, several private 
physicians have opined with varying degrees of certainty that the 
Veteran's service-connected PTSD has aggravated his GERD.  Two VA 
examiners have opined that such a relationship of aggravation is 
unlikely.  Simply put, this is sufficient to place the evidence 
in equipoise.  Resolving reasonable doubt in the Veteran's favor, 
the Board finds that GERD as aggravated by PTSD, and the criteria 
for service connection for GERD by aggravation have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for GERD is granted.  


REMAND

The Veteran is claiming service connection for prostate cancer, 
contending that this is related to ionizing radiation to which he 
believes he was exposed while handling nuclear weapons during 
service.  Service connection for disorders claimed to be due to 
exposure to ionizing radiation in service can be established in 
any of three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2009).  Second, 
service connection can be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303 by showing that the disease was incurred 
during or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Prostate cancer is not one of the specific diseases that may be 
presumed under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2), which consist of twenty-one types of 
cancer.  38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. 
§ 3.309(d) (2009).  Prostate cancer is one of those diseases for 
which the Veteran may still benefit from the special development 
procedures provided in 38 C.F.R. 
§ 3.311.  

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

The record shows that the Veteran's health record includes a 
nuclear duty position medical notification that was to be 
permanently part of his health records.  This is considered 
sufficient evidence of record to establish that the Veteran was 
possibly exposed to ionizing radiation.  As such, he may be 
entitled to special development procedures under the provisions 
of 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease," 
which by virtue of a diagnosis of prostate cancer, he does.  38 
C.F.R. § 3.311(b).  

In light of the above evidence, the Board finds that the special 
development procedures in 38 C.F.R. § 3.311 apply to the 
Veteran's claims for service connection for prostate cancer.  See 
38 C.F.R. § 3.311(b).  As there is no indication that such 
procedures have been completed, a remand is therefore necessary 
with respect to this issue.  Upon remand, the agency of original 
jurisdiction (AOJ) will gather any available information, 
including the data provided by the Veteran, pertaining to any 
exposure to radiation, and forward such records to the VA Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Following receipt of a dose assessment, the VA Under Secretary 
for Benefits shall consider these claims with reference to the 
following factors: (1) the probable dose, in terms of dose type, 
rate and duration as a factor in inducing the disease, taking 
into account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in its 
estimation; (2) the relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the specific pathology; 
(3) the Veteran's gender and pertinent family history; (4) the 
Veteran's age at time of exposure; (5) the time-lapse between 
exposure and onset of the disease; and (6) the extent to which 
exposure to radiation, or other carcinogens, outside of service 
may have contributed to development of the disease.  38 C.F.R. § 
3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the VA Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

Accordingly, the issue of service connection for prostate cancer, 
including as a result of exposure to ionizing radiation, is 
REMANDED for the following action:

1.  With respect to the Veteran's claims 
of service connection for prostate cancer, 
develop this claim under the procedures 
provided in 38 C.F.R. § 3.311. Such 
development should include:

(a) Gathering any available information, 
including any data provided by the 
Veteran, pertaining to his exposure to 
ionizing radiation during service, and 
forwarding such records to the VA Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

(b) Forwarding these claims to the VA 
Under Secretary for Benefits for 
appropriate action under 
38 C.F.R. § 3.311(c), to include opinions 
from the VA Under Secretary for Health as 
to whether it is at least as likely as not 
that the Veteran's prostate cancer was 
caused by radiation exposure in service.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


